Contrary to defendant’s assertion, the record reveals that he knowingly, intelligently and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]). Given his valid appeal waiver, defendant’s challenges to both the severity of his sentence and the denial of youthful offender treatment are precluded (see People v Stark, 49 AD3d 969 [2008]). Consequently, the judgment is affirmed.
Peters, J.E, Spain, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.